DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-21 as originally filed on December 8, 2020, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020, 3/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for contactless delivery of an item from a deliverer to a recipient.

Step 2A – Prong 1
Independent Claims 1, 11 and 21 as a whole recite a method of organizing human activity.  The limitations reciting “capturing an item identifier associated with an item for delivery to a recipient; transmission of delivery confirmation data from the recipient using the network identifier and the item identifier; and receiving an indication that the delivery confirmation data was received from the recipient” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (machine-readable indicium, output device, computing device, server, recipient computing device of claim 1; output device, communications interface, processor, machine-readable indicium, server, recipient computing device of claim 11; server, recipient computing device, machine-readable indicium, delivery computing device of claim 21) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-21 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (generating a machine-readable indicium encoding (i) a network identifier of a server, and (ii) the item identifier, controlling an output device to present the machine-readable indicium for capture by a recipient computing device, server, recipient computing device of claim 1; output device, communications interface, processor, machine-readable indicium, server, recipient computing device of claim 11; server, recipient computing device, machine-readable indicium, delivery computing device of claim 21).  The following elements “machine-readable indicium, output device, computing device, server, recipient computing device of communications interface, processor, delivery computing device”, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements (machine-readable indicium, output device, computing device, server, recipient computing device of communications interface, processor, delivery computing device) are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-10 and 12-20 are also directed to same grouping of methods of organizing human activity.  The additional elements of machine-readable indicium in claims 3-6, 8-9, 13-16 and 19, output device in claims 5, 9, 15-16 and 19, recipient/delivery computing device in claims 2, 4, 6-7, 9, 12-20, server in claims 7, 17 and 20; processor in claims 12, 16-20; data capture module in claims 2, 12; memory in claims 9 and 19; first application in claims 9-10 and 19-20; second application in claims 9-10 and 19-20; controller in claim 9 and 19; delivery confirmation interface in claims 6-8 and 16-18; display in claims 5-6, 15-16 are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-3, 5, 9-13, 15 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yangourazov et al (US Patent Application Publication No. 20210056494 - hereinafter Yan) in view of Gillen et al (US Patent Application Publication No. 20180232693 - hereinafter Gillen).
Re. claim 1, Yan teaches:
A method comprising:
generating a machine-readable indicium encoding (i) a network identifier of a server, and (ii) the item identifier; [Yan; ¶39 shows QR code which was generated with unique identifier (item identifier) and network identifier of server (pair of public/private cryptographic keys for every new package that the recipient wishes to receive). Further Fig. 4 and ¶53 shows computing device with a processor (server), and ¶40 shows “a scannable QR code, identified with the unique identifier and encrypted by the public key will be shown on the host device 131. The recipient scans the QR code using his device 112, and if the private key stored on the device 112 is able to decode the QR code, then an acceptance or an “OK” is displayed on the device”].
controlling an output device to present the machine-readable indicium for capture by a recipient computing device and transmission of delivery confirmation data from the recipient computing device to the server using the network identifier and the item identifier; and [Yan; ¶40 recipient arriving at host location, and a code is presented on device which is scanned to verify authenticity of the user].
receiving an indication that the delivery confirmation data was received at the server from the recipient computing device.  [Yan; ¶40 shows form of delivery confirmation in the ability to release package to the recipient and recipient only as the following validation is performed using the keys encrypted on devices such as “then an acceptance or an “OK” is displayed on the device. This gives the host the authorization to release the package to the recipient. The described procedure protects the host from handing the package to anyone other than the recipient who owns the device 112 that initiated the original package request”]. 
Yan doesn’t teach, Gillen teaches:
capturing an item identifier associated with an item for delivery to a recipient; [Gillen; ¶122 shows the scanning of RFID tag to communicate shipment information such as “the RFID tag may provide shipment unit information/data in addition to the shipment unit identifier when scanned, read, and/or the like. In another example embodiment, the shipment unit 102 and/or associated shipment unit 104 may communicate with a transaction computing entity 110 directly and/or through one or more wired and/or wireless networks”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Yan by including limitation(s) as taught by Gillen to include the above features in the invention of Yan. One would be motivated to modify Yan with the teachings of Gillen since it would be beneficial “to be able to track each of the shipment units and the shipment unit as a whole”. [Gillen; ¶167].

Re. claim 2, Yan in view of Gillen teaches method of claim 1.
Yan doesn’t teach, Gillen teaches:
wherein the capturing includes: 
controlling a data capture module of a delivery computing device to scan an item indicium associated with the item; and decoding the item identifier from the item indicium.  [Gillen; ¶109-¶110 shows RFID encoded with shipment information such as “RFID tag may further encode other shipment unit information/data, in some embodiments. The RFID tag may be an active or passive RFID tag. Reading, scanning, and/or the like the RFID tag (e.g., using an RFID interrogator, RFID transceiver, RFID receiver, and/or the like) may provide the transaction computing entity 110 with the shipment unit identifier. In an example embodiment, reading, scanning, and/or the like the RFID tag may provide the transaction computing entity 110 with additional shipment unit information/data”. Further ¶147 shows information can be obtained using a scanner with a computing device such as “shipment unit 102 and/or associated shipment unit 104 may provide a shipment unit identifier and/or other shipment unit information/data to the computing node entity 100 through an optical scanner, RFID receiver, Wi-Fi network, or other communication protocol and/or network, similar to as described above with respect to block 408”]. Please see motivation to combine Yan in view of Gillen presented in claim 1 above.

Re. claim 3, Yan in view of Gillen teaches method of claim 1.
Yan doesn’t teach, Gillen teaches:
wherein the machine-readable indicium further encodes a unique delivery identifier.  [Gillen; ¶109-¶110 shows RFID encoded with shipment information such as “RFID tag may further encode other shipment unit information/data, in some embodiments. The RFID tag may be an active or passive RFID tag. Reading, scanning, and/or the like the RFID tag (e.g., using an RFID interrogator, RFID transceiver, RFID receiver, and/or the like) may provide the transaction computing entity 110 with the shipment unit identifier. In an example embodiment, reading, scanning, and/or the like the RFID tag may provide the transaction computing entity 110 with additional shipment unit information/data”. ¶65 shows additional identifiers encoded to the tag]. Please see motivation to combine Yan in view of Gillen presented in claim 1 above.

Re. claim 5, Yan in view of Gillen teaches method of claim 1.
Yan teaches:
[…] wherein the output device includes a display. [Yan; ¶10 shows user with device that has a display which is to present the code that is to be scanned by the receiving party, such as “instantiating a delivery process for a package destined for the recipient, transmitting a unique anonymous identifier, over the communications network, to the recipient module on the recipient computing device and the host module on the host computing device, wherein the unique anonymous identifier corresponds to the delivery process, and directing the delivery process to deliver the package to the host location of the host, wherein the recipient must display the unique anonymous identifier to retrieve the package from the host at the host location”. Additionally, ¶21 shows both parties with computing devices with display screens such as “mobile computing devices 131, 112 are AR or VR systems that may include display screens, headsets, heads up displays, helmet mounted display screens, tracking devices, tracking lighthouses or the like. Mobile computing device 112 corresponds to a customer 132 who may have purchased a good online and is waiting for a package to be delivered. Mobile computing device 131 corresponds to a host 111 who has contracted to deliver or hold a package for customer 132”].
Yan doesn’t teach, Gillen teaches:
wherein the machine-readable indicium is a graphical indicium, and […]  [Gillen; ¶65 shows that the machine readable indicium is a graphical indicium as it can be a QR code such as “Such shipment unit/shipment identifiers may be represented as text, barcodes, tags, character strings, Aztec Codes, MaxiCodes, Data Matrices, Quick Response (QR) Codes, matrix barcodes or two-dimensional barcodes, electronic representations, and/or the like”]. Please see motivation to combine Yan in view of Gillen presented in claim 1 above.

Re. claim 9, Yan in view of Gillen teaches method of claim 1.
Yan teaches:
further comprising: 
storing, in a memory of a delivery computing device, a first application and a second application each executable by a controller; [Yan; ¶54 shows plurality of applications that maybe used by the system].
executing the second application to generate the machine-readable indicium and control the output device to present the machine-readable indicium.  [Yan; ¶39 states an application stored on device performs the generation of code and outputting the code shown in ¶40 to ensure the proper recipient].
Yan doesn’t teach, Gillen teaches:
executing the first application to capture the item identifier; and [Gillen; ¶32 shows applications stored within device. While ¶122 shows capturing item identifier as it shows the scanning of RFID tag to communicate shipment information such as “the RFID tag may provide shipment unit information/data in addition to the shipment unit identifier when scanned, read, and/or the like. In another example embodiment, the shipment unit 102 and/or associated shipment unit 104 may communicate with a transaction computing entity 110 directly and/or through one or more wired and/or wireless networks”]. Please see motivation to combine Yan in view of Gillen presented in claim 1 above.

Re. claim 10, Yan in view of Gillen teaches method of claim 9.
Yan teaches:
further comprising:
receiving the indication that the delivery confirmation data was received at the server via execution of the second application; and [Yan; ¶38 shows delivery confirmations sent to the server such as “After delivery of the package has occurred, either or both parties may confirm this fact by entering a confirmation into the recipient module and/or the host modules and transmitting said confirmation to the server”].
Yan doesn’t teach, Gillen teaches:
via execution of the first application, obtaining the delivery confirmation data and presenting the delivery confirmation data. [Gillen; ¶143 shows delivery confirmation presented in the form of notification or alert such as “shipment unit 102 and/or associated shipment unit 104 and/or a transaction computing entity 110 operated by and/or on behalf of the delivering logistics service provider may provide the computing node entity 100 with a delivery confirmation message, notification, alert, and/or the like. The platform entity 100 may, in response to receiving the delivery confirmation, ensure that the payment(s) due for transporting the shipment unit from the origin to the destination are resolved, that each logistics service provider involved in transporting the shipment unit from the origin to the destination has been rated”]. Please see motivation to combine Yan in view of Gillen presented in claim 1 above.

Re. claim 11,
Delivery Computing Device of claim 11 substantially mirrors the method of claim 1, and Yan further teaches output device [¶10], communication interface [¶30], and processor [¶53].

Re. claim 12,
Delivery Computing Device of claim 12 substantially mirrors the method of claim 2.
	
Re. claim 13,
Delivery Computing Device of claim 13 substantially mirrors the method of claim 3.

Re. claim 15,
Delivery Computing Device of claim 15 substantially mirrors the method of claim 5.

Re. claim 19,
Delivery Computing Device of claim 19 substantially mirrors the method of claim 9.

Re. claim 20,
Delivery Computing Device of claim 20 substantially mirrors the method of claim 10.

Re. claim 21,
Delivery Computing Device of claim 21 substantially mirrors the method of claim 1.

Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yan in view of Gillen in view of Kasanen et al (US Patent Application Publication No. 20210256464 - hereinafter Kas) in view of Park et al (US Patent Application Publication No. 20210150474 - hereinafter Park).
Re. claim 10, Yan in view of Gillen teaches method of claim 1.
Yan doesn’t teach, Kas teaches:
wherein the unique delivery identifier includes a timestamp corresponding to a time of generation of the machine-readable indicium and […]. [Kasanen; ¶29 shows time stamp for when machine readable code is generated such as “identifier management system generates, in block 302, a first unique identifier for the first set of one or more items based at least on the identifier for the type of the first set, a first time stamp corresponding to a current time and the expiration date. The first time stamp may be generated by the identifier management system for this purpose”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Yan by including limitation(s) as taught by Kas to include the above features in the invention of Yan. One would be motivated to modify Yan with the teachings of Kas since it would be beneficial “to create unique identifiers also for the individual items in the first set as a part of the same process”. [Kas; ¶39].
Yan doesn’t teach, Park teaches:
[…] a device identifier of the delivery computing device.  [Park; ¶40 and ¶49 shows device identifier in the form of IMEI number such as shown specifically in ¶40 as “transportation system 107 may store an association between a user (represented by, e.g., a user identifier, an employee identifier, or a phone number) and a mobile device (represented by, e.g., an International Mobile Equipment Identity (IMEI), an International Mobile Subscription Identifier (IMSI), a phone number, a Universal Unique Identifier (UUID), or a Globally Unique Identifier (GUID)). Transportation system 107 may use this association in conjunction with data received on deliveries to analyze data stored in the database in order to determine, among other things, a location of the worker, an efficiency of the worker, or a speed of the worker”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Yan by including limitation(s) as taught by Park to include the above features in the invention of Yan. One would be motivated to modify Yan with the teachings of Park since “transportation system may use this association in conjunction with data received on deliveries to analyze data stored in the database in order to determine, among other things, a location of the worker, an efficiency of the worker, or a speed of the worker”. [Park; ¶40].

Re. claim 14,
Delivery Computing Device of claim 14 substantially mirrors the method of claim 4.

Novel/Non-Obvious Subject Matter
Claims 6-8 would be Novel/Non-Obvious Subject Matter if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6-8 are Novel/Non-Obvious Subject Matter over the prior art of record.
The closest prior art of record is Yan (20210056494), Gillen (20180247252), Kas (20210256464), Park (20210150474)
The following is an examiner's statement of reasons for Novel/Non-Obvious Subject Matter:
Yan teaches generation of a machine readable code which includes network identifier of a server and item identifier, along with controlling device to present the machine readable code to be captured by a recipient device and transmit delivery confirmation data from recipient device to the server using the network and item identifiers, Yan also teaches receiving an indication that the confirmation was received at the server from the recipient computing device. Gillen teaches capturing the item identifier associated with item for delivery to a recipient. Kas teaches unique delivery identifier includes a timestamp corresponding to a time of generation of the machine-readable indicium. Park teaches a device identifier of the delivery computing device.

The prior art fails to explicitly teach:
The following limitation of dependent claim 6 is not taught by the combination of references applied above “a prior to generating the machine-readable indicium, and responsive to capturing the item identifier, controlling a display of the delivery computing device to present a delivery confirmation interface including a signature field,” as the prior to generating limitation is inserted into the independent claim, the order of the limitations must be rearranged to include “prior to generating..” which the combination of references fail to teach.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628